DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

While Kephart (US 2007/0168058) discloses cross loading only a portion of information between controllers; Flood (US 5,997,166) discloses limiting synchronization between controllers based on a received signal; none of these references taken either alone or in combination with the prior art of record disclose:

(Claim 6) receiving the signal indicative to cross load less than full synchronization includes receiving a signal indicative to not cross load I/O synchronization information,
wherein limiting the synchronization between the first industrial automation controller and the second industrial automation controller includes limiting I/O synchronization information between the first industrial automation controller and the second industrial automation controller, and
wherein cross loading the information from the first industrial automation controller to the second industrial automation controller includes cross loading program 
(Claim 9) receiving the signal indicative to cross load less than full synchronization includes the first processor being operative to execute the first plurality of instructions to receive a signal indicative to not cross load I/O synchronization information, 
limiting the synchronization between the primary industrial automation controller and the secondary industrial automation controller includes the first processor being operative to execute the first plurality of instructions to limit I/O data between the primary industrial automation controller and the secondary industrial automation controller, and
cross loading the information from the primary industrial automation controller to the secondary industrial automation controller includes the first processor being operative to execute the first plurality of instructions to cross load automation tasks from the first industrial automation controller to the second industrial automation controller.

(Claim 16) receiving the signal indicative to cross load less than full synchronization includes the processor being operative to execute the plurality of instructions to receive a signal indicative to not cross load I/O synchronization information, 
limiting the synchronization between the primary industrial automation controller and the backup industrial automation controller includes the processor being operative to execute the plurality of instructions to limit I/O data between the primary industrial automation controller and the backup industrial automation controller, and


	in combination with the remaining elements and features of the claimed invention.  
It is for these reasons that the applicant’s invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUHUI R PAN/Primary Examiner, Art Unit 2116